Citation Nr: 1123726	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to an effective date prior to December 23, 2008, for a grant of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  His primary military occupation specialty was as a Boatswain's Mate on an aircraft carrier.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO.  


FINDINGS OF FACT

1.  The presence of a hearing loss disability has not been established in either ear.

2.  On December 23, 2008, VA received the Veteran's initial claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103(A) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  The criteria are not met for an effective date prior to December 23, 2008 for a grant of service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability and entitlement to an effective date prior to December 23, 2008 for a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On December 23, 2008, the RO received the Veteran's claim of entitlement to service connection for a hearing loss disability and tinnitus, and there is no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records, as well as records reflecting his treatment by VA in November 2002 and from January 2009 to March 2010.  

In July 1985 and January 2009, VA examined the Veteran to determine, in part, the nature and etiology of any hearing loss disability found to be present.  The VA 

examination reports show that the examiner interviewed and examined the Veteran, 
documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the Board finds no clear indication that the examiners reviewed the Veteran's claims folder in conjunction with either examination.  However, such an omission constituted no more than harmless error, as the presence of a hearing loss disability was not demonstrated during either examination.

By a rating action in February 2009, the RO granted the Veteran's claim of entitlement to service connection for tinnitus and assigned a 10 percent disability rating, effective December 23, 2008.  The Veteran disagreed with that decision, including the effective date for tinnitus; and this appeal ensued.

The record suggests that during the course of the appeal, the Veteran requested a hearing in conjunction with his appeal.  However, in May 2010, he withdrew that request.  He has made no further requests for a hearing; and, therefore, the Board will proceed as if he no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During his June 1969 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss.  On 
examination, his ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
No Report (NR)
0
LEFT
15
0
-10
NR
15

Speech audiometry was not performed.

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.

During the Veteran's February 1971 service separation examination, his ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
NR
NR
LEFT
5
10
10
NR
NR

In June 1985, VA received the Veteran's initial claim of entitlement to service connection.  The disabilities for which he sought service connection, included an ear condition.

The Veteran's post-service treatment records are negative for any complaints or clinical findings of a hearing loss disability.  


During a July 1985 VA examination, the Veteran complained of itchy ears.  On examination, his ears were normal.  Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
5
10
15
10
15

Speech audiometry revealed 100 percent speech recognition, bilaterally.  The Veteran's hearing was reported to be normal in each ear.  Tinnitus was not reported.

On December 23, 2008, the RO received the Veteran's claims of entitlement to service connection for a hearing loss disability and tinnitus.  He reported no treatment for either disability, other than that rendered in service.

During his January 2009 VA examination, the Veteran reported a history of a hearing loss disability since 1972.  He stated that in service, his battle station was next to a gun mount and resulted in extensive exposure to the sound of gunfire.  He maintained that such exposure was primarily responsible for his hearing loss.  His military duties consisted of painting, cleaning, guard detail, and ground detail.  He fired weapons with his right hand and reported that he did not use any hearing protection.  Following service, he held the following jobs for the length of time indicated:  car detail work - 5 years; cable television installation - 3 years; refuse collection - 6 years; and parks and recreation supervisor - 10 years.  All jobs were performed without hearing protection or participation in a hearing conservation program.  It was noted that he used power tools with hearing protection.  It was also noted that the Veteran was not receiving any treatment for a hearing loss disability.

Audiometric testing revealed the following puretone thresholds, in decibels, at the indicated hertz levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
10
15
15
20

Speech audiometry revealed 100 percent speech recognition, bilaterally; and the Veteran's hearing was reported to be normal in each ear.  

The examiner also reported tinnitus, which the examiner found, as likely as not due to his noise exposure in service.

Analysis

The Service Connection Claim 

The Veteran contends that his hearing loss disability is primarily the result of noise exposure while stationed aboard ship in the Navy.  He notes that when called to General Quarters, his duty station was near the ship's guns and that he was frequently exposed to the sounds of the guns firing.  He states that he has continued to experience a hearing loss disability since that time; and therefore, he maintains that service connection is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, service connection for hearing loss disability is not warranted, and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating the appeal, the Board acknowledges that the Veteran is competent to report what he experienced in and since service.  For example, he is competent to report his that he first noticed difficulty hearing in service and that he has had chronic hearing difficulty since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records, the reports of his service entrance and separation examinations, his post-service treatment records, and the reports of VA examinations in July 1985 and January 2009, are negative for any complaints or clinical findings of a hearing loss disability.  Rather, such records show that his hearing was and is within normal limits under VA regulations.  Indeed, he has not demonstrated a puretone threshold above 20 at any of the applicable frequencies, and his speech discrimination ability is 100 percent, bilaterally.  Therefore, although he contends that he has had a hearing loss disability since service, the Board finds the preponderance of the evidence against that claim.  Absent evidence of a current, identifiable hearing loss disability under VA regulations, the Veteran does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 

The Earlier Effective Date Claim 

The Veteran seeks entitlement to an effective date prior to December 23 2008, for a grant of service connection for tinnitus.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the legal basis for the assignment of an earlier effective date.  Accordingly, the appeal will be denied.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran's initial claim of entitlement to service connection for tinnitus was not received by VA until December 23, 2008, many years after his separation from service.  In June 1985, he had filed a claim of entitlement to service connection for an unspecified ear condition.  Not only was that document negative for any claim of entitlement to service connection for tinnitus, the evidence on file at that time was negative for any complaints or clinical findings of tinnitus, either in service or during VA examination performed in July 1985.  In addition there is no evidence on file between July 1985 and December 23, 2008, which could even be construed as an informal clam of entitlement to service connection for tinnitus.  In fact, tinnitus was not manifested until January 2009, when it was identified on a VA examination.  Thus, even if the Veteran's tinnitus had occurred earlier, there is simply no legal basis for an effective date prior to December 23, 2008 for a grant of service connection.  The law is clear.  The effective of service connection date is the date of the receipt of the claim, or the date entitlement arose, whichever is later (emphasis added).  Indeed, the law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to an effective date prior to December 23, 2008 for a grant of entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


